Title: To George Washington from James Rumsey, 10 March 1785
From: Rumsey, James
To: Washington, George



Dear Sir
Bath [Va.] March the 10th 1785

Your favour of the 22d Ultimo has Just Came to hand And it gives me much Uneasyness that I Should though unintentionly, have gave you So much trouble abought Ryans note, as well as not Comeing up to my promis in the Repayment of the money you Lett mr Herbert have on my acount, I am also hurt that from the present apearance of things you have Reason to think me a person not posessed of the Least honor Or Delicacy, to be Capable, as you have Very Justly Observed, of Sending you the note of a Shufling player, for Shufling he Certainly is, But your goodness Sir, is Conspecuous in your Letter to me (as well as on all Other ocations,) to give me Such Indulgences as you have proposed at a time when you have Reason to think I Do not Deserve it. But although I am Senceable that nothing I Can offer as Excuse Should be Receivd as full Satisfaction as the money was not paid yet I trust that you may not think So hard of me when I give you a Detail of my proceedings after I had the honour of Seeing you Last. I Stayed at Richmond near two weeks after my buisness was Done Endeavouring to get Sum money of Ryan But To Little purpose Except Sufisiant to pay my Expences I then Toald Him the Solemn Ingagement I was under to you For the payment of fifty pounds in a few weeks and as I thought It might tend to make him punktial I took the Liberty to have the note drawn in your name But never Intended you Should See it much more to have So much troubl with it. When I was On my way home I met with a Mr Klinehoof of Alexandria knowing him to be a Safe hand, and thinking my acquantance with Mr Herbert, would Intitle me to ask him a Small favour, as I Conceivd it, I Enclosed the note in a Letter to

him and beged him In the most Serious and pressing terms to Send the note to his freind in Richmond for payment against the Day it was Due and if the money was Obtained to give it to you Immediately But by no means to present the note to you that it was only Drew in your name to urge the other to payment. my hearing no more of the matter for Sumtime gave me hopes that the money was Receivd by Mr Herbert, A bought the first of Febuary I had an Opertunity of writeing to Mr Herbert abought the matter and Sum other Buisness But to my great Surprize his answer Respecting the note was—“The note being Drawn In the Generals name I Delivered it to him,[”] This answer gave me great uneaseyness Least it Should turn out as it Realy has. I had one Chance that I thought good in Berkeley to get the money where it was Due me, But all my Indavours proved Inefectual or I Should have Immediately Came Down, I therefore waited the Event of Ryans note with great anxiety, your Letter Announced it and your Indulgence Exceeded my most Sanguine Expectations. I had an Opertunity to Richmond and pressed Ryan hard to pay the note had no answer but heard of his Sickness and his Since Removeing to Norfolk if you will be kind enough to Leave the note with Mr Herbert when I Come or Send to alexandria perhaps I may yet get in his favour to forward it to Ryan if not I Can have it home.
Respecting your houses Sir, they will Shorely be built agreeable to your Directions, and would have been had I not have heard from you at all as I had Spoke to a man before I went to Richmond that kept two or three workmen to build me the kitchens and Stables of all the houses I had to build, my Stay was So Long that before I got home the Loggs were all hewed the Shingles got and are all on the Spott Readey for Raising. I hope Sir you Will not Disaprove when I tell you of my proceedings Respecting your Big house, nor Constru it Into a Desire of me to Revive our old agreement, But I have it under way the window Shutters Doors and Sash are All made and the most of the moaldings Every Inch of the Stuff is Sawed and I have agreed with a man to frame and Raise it against the first Day of may, I Shall not Call upon you nor Draw any Orders more for money nor Do I Desire that you Should Send me any Except you Can Spare it with the greatest Convenance, and I now give you my word that I Will not Distress myself to finish it if I find I Cannot Do it without, I will Quit when I have it Inclosed which

I Can Do with But Little more Expence, and it will then Be as Secure against the weather as if it Was Done.
Respecting my Boats[,] Georgia & South Cariline I have petioned, North Carolina I have But have not heard what they have Done, maryland, I hear has gave me an Exclusive Right under a redemtion by the Legeslature, pensylvania has Done the Same, the Jerseys threw it out of the house by a majority of four, new york asembly was not Siting which was the farthest that I made applycations to northward—I have made many neat and accurate Experiments with my Boats Since I Saw you, and find She far Exceeds my Expectations on the first Experiments made Last fall I find She will go a greater proportion of the Velosity of the water in Rapid Currents than Slow ones. the Reason is, the friction is nearly the Same In Boath Cases, it therefore takes a greater part of the force of a Small Current to over Come it, when a Very Small proportion will Do it with Ease in Rapid water, I have Deduced a Rule from Experiments By which I can tell what Quantity of paddle Boards a head, to Each tun, the Boat Caryes, is nesasary to go up with any proportion you think proper to the Stream that Comes Down, by which I find that the Resistance of water against Boats Increases Exactly as the Squares of the Velosity of the Boats against it, Nether Can their be a general Rule to give the Resistance that Boats of the Same Burthen and Velosity meets with If their formes is Different for I find that Bad Shaped Boats meets with nearly three times the Resistance that good ones Do of the Same Burthen, a well Shaped Boat will move a head be her Burthen what it may, as fast as the water Comes Down with three Square feet of paddle Board ahead for Each tun weight taken Up, the Boats weight Included, the fourth part of that much paddle Board will move her up half as fast as the Current Comes Down and four times that much paddle Board will Move her up twice as fast as the Current Comes Down, it then follows that if a Boat and her Load weighing Eight tun, with twenty four Square feet of paddle Boards, a head was to move up a River as fast as the Current Came Down, that if Six tuns was taken out of Said boat which would Leave But Little more than an Emty Boat that She would then go up the River with twice the Velosity that the Current Came Down So much for the kind of Boats, the Modle of which you Saw.
I have taken the greatest pains to afect another kind of Boats

upon the princeples I was mentioning to you at Richmond I have the pleasure to Inform you that I have Brought it to the greatest perfection It is true it will Cost Sum more than the other way But when Done is more mannagable and Can be worked by as few hands the power is amence and I am Quite Convinced that Boats of pasage may be made to go against the Current of the Mesisipia or ohio River, or in the gulf Stream from the Lewerd to the Windward Islands from Sixty to one hundred miles per Day I know it will apear Strange and Improbeble and was I to Say thus much to most people in this neghbourhood they would Laugh at me and think me mad But I Can ashore you Sir that I have Ever Been Very Cautious how I aserted any thing that I was not Very Certain I Could perform Besides it is no phenomena when known, But Strictly agreeble To philosiphy, The princeples of this Last kind of Boat I am Very Cautious not to Explain, to any person, as it is Easey performed and the method would Come Very nateral to a Rittenhouse, or an Elicott. The plann I mean to persue is to Build the Boats with Boath the powers on Board on a Large Scale and then Sir if you would Be good enough Once more to See it make actual performances I make no Doubt but the asembleys will alow me Sumthing Clever which will be better for the public as well as my Self, than to have the Exclusive Rights. I am astonished that it is So hard to force an Advantage on the public. admit ⟨it⟩ Did make the fortune of one man. I Cannot help But Stare when I Look back at the Lenth of my Letter. it is a very Strikeng Representation of the propensity a man has to Say a great deal when he gets upon his favorite Theme, Least the Lenth of my Scrawl Should become tiresom to Read. I shall threfore Conclude by Returning you my most Sincere thanks for the many favours you have Done me, & am with Every Sentiment of Regard your Sincere freind and Very hble Servt

James Rumsey

